18 Ill. App. 2d 612 (1958)
153 N.E.2d 115
A.S. Thomas, Appellee and Cross-Appellant,
v.
Roman J. Kowalewski, et al., Defendants. On Appeal of Josephine E. Richards and K.A. Richards, Appellants and Cross-Appellees.
Gen. No. 46,799.
Illinois Appellate Court  First District, Second Division.
September 30, 1958.
Rehearing denied October 17, 1958.
Released for publication October 17, 1958.
Franklin J. Stransky, Rathje, Kulp, Sabel & Sullivan, all of Chicago, for Josephine E. Richards and K.A. Richards, appellants and cross-appellees.
Joseph F. Elward and Edward S. Macie, of Chicago, for A.S. Thomas, plaintiff-appellee and cross-appellant.
(Abstract of Decision.)
Opinion by JUSTICE MURPHY.
Reversed and remanded with directions.
Not to be published in full.